DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-30 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breidenthal et al. (US 2009/0137029) in view of Luotola et al. (US 4,777,145).

Regarding claim 21 Breidenthal et al. discloses a testing cartridge comprising 

signaling and selection moieties wherein the signaling moieties and selection moieties are stored in a reservoir,(See Breidenthal  [0016]-[0019], [0024], [0177]-[0182] wherein signaling moieties, i.e. fluorescent labels and dyes, and selection moieties, i.e. magnetic beads, are stored in reservoirs, i.e. chambers on the device and bind to an analyte for detection.)

Breidenthal does not specifically disclose a dye cushion reagent stored in the imaging well comprising a density agent and a dye that inhibits the transmission of light.

Luotola et al. (US 4,777,145) which discloses a fluorescence detection device and method wherein an imaging well is provided with a dense liquid layer with a dye is provided and covered by a less dense overlying liquid layer wherein the dense layer is utilized to separate bound materials from unbound materials to enable more accurate detection of said bound materials and prevent interference of fluorescent light from unbound materials. (See Abstract and Figs. 1-3 and Col. 2 Lines 12-47 wherein in an imaging well a reagent, i.e. cushion, 6 is provided to separate bound materials 3 from unbound materials 4, i.e, it includes a density agent, and is colored appropriately, i.e. it includes a dye of some form which inhibits light transmission to some extent)
Additionally the reagent is “dosed before the reaction” into the imaging well and thus is stored in the imaging well for some period of time.


In regards to specifically the reagent being sorted specifically in the imaging well it is noted that Breidenthal specifically discloses that process materials may be provided “to any chamber of the receptacle" including specifically disclosing such process materials being stored in the imaging well, i.e. detection chamber. (See Breidenthal [0017] and [0316] wherein such storage of process materials in any chamber including the detection chamber.)
As such one of ordinary skill in the art at the time of invention would have been motivated to store process materials including dye cushion reagent in the imaging well in the device of modified Breidenthal because such process materials are known in the art to be stored in any chamber including the imaging well, i.e. detection chamber, and rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Additionally modified Breidenthal expresses the need to store reagents on board the device in order to reduce contamination increase convenience. Breidenthal notes that there are a finite number of places in which reagents may be stored, either in an imaging well or in chambers connected to the imaging well and that one can arrange reagents therein according to a specific reaction scheme.  The specific placement of the dye cushion reagent would have been obvious to one of ordinary skill in the 

Regarding claim 22 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the density agent has a density greater than water. (See Luotola Abstract and Figs. 1-3 and Col. 2 Lines 12-47 wherein dense liquid cushion 6 is Percoll which inherently has a density of 1.130 g/ml, i.e. a density greater than the 1 g/ml density of water.)


Regarding claim 23 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the density agent is selected from the group consisting of sucrose, diatrizoate, iodixanol, NaCl, CsCl, Percoll, metrizamide, and albumin. (See Luotola Abstract and Figs. 1-3 and Col. 2 Lines 12-47 wherein dense liquid cushion, i.e. density agent, 6 is Percoll)

Regarding claim 24 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the signaling moieties and selection moieties specifically bind a target, (See Breidenthal  [0016]-[0019], [0024], [0177]-[0182] wherein signaling moieties, i.e. fluorescent labels and dyes, and selection moieties, i.e. magnetic beads, are stored in reservoirs, i.e. chambers on the device and specifically bind to an analyte for detection.)
wherein the detection area is transparent at wavelengths corresponding to a signal signature of the signaling moieties, and wherein the device comprising the imaging well comprises features for alignment or registration of the imaging well with an imagining analyzer. (See Breidenthal and [0016], [0252] and [0261] wherein the detection area is transparent to wavelengths corresponding to the signal signature of said signaling moieties, i.e. because the fluorescent signature is detected therethrough. Also 

Regarding claim 25 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein chamber sizes are known in the art to be modified (See Breidenthal [0245]) but does not specifically disclose the device wherein the longest linear dimension of the detection area is 2 cm, and wherein the depth of the imaging well is less than 2 cm. 
In regards to the specific depth and shortest linear dimension it is noted that as the cost of construction, sample volume, and detectable area are variables that can be modified, among others, by adjusting the depth and thus shortest linear dimension, with said cost of construction, sample volume, and detectable area all increasing as the depth and thus shortest linear dimension is increased, the precise depth and thus shortest linear dimension would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed depth and thus shortest linear dimension cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the depth and thus shortest linear dimension in the apparatus of modified Breidenthal to obtain the desired balance between the cost of construction, sample volume, and detectable area (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore it is noted that such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device 

Regarding claim 26 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein said selection moieties are magnetic particles.  (See Breidenthal  [0009] and [0024] wherein said selection moieties are magnetic particles.)

Regarding claim 27 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein said signaling moieties are fluorescent particles. (See Breidenthal  [0016], [0018] wherein said signaling moieties are fluorescent particles.)

Regarding claim 28 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein said signaling moieties are fluorescent or fluorogenic stains. (See Breidenthal [0016], [0018] wherein fluorescent labels or dyes, i.e. stains, are provided.)

Regarding claim 29 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein all reagents including signaling or selection moieties are stored in the one or more reservoirs in either liquid or dry form. (See Breidenthal [0312] wherein materials are provided in either dry or liquid form)
	It is noted modified Breidenthal recognizes the need to supply reagents to the device and additionally recognizes that there are a limited number of ways to supply such reagents, i.e. in dry or liquid form, and the selection of one form, i.e. liquid form, over another form would have been obvious to one of ordinary skill in the art at the time of invention because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”


Regarding claim 30 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein chamber sizes are known in the art to be modified (See Breidenthal [0245]) but does not specifically disclose the imaging well has a depth of > 2 mm and the detection area has a shortest linear dimension of > 1 mm.

In regards to the specific depth and shortest linear dimension it is noted that as the cost of construction, sample volume, and detectable area are variables that can be modified, among others, by adjusting the depth and thus shortest linear dimension, with said cost of construction, sample volume, and detectable area all increasing as the depth and thus shortest linear dimension is increased, the precise depth and thus shortest linear dimension would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed depth and thus shortest linear dimension cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the depth and thus shortest linear dimension in the apparatus of modified Breidenthal to obtain the desired balance between the cost of construction, sample volume, and detectable area (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 


Regarding claim 41 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the at least one reservoir is disposed above the imaging well. (See Breidenthal Figs. 1A and 12A wherein there are various reservoirs disposed above the imaging well when device is held vertically in use.)
Furthermore Breidenthal discloses that it is known in the art to arrange the reservoirs in various configurations according to use and such a modification would have required a mere rearrangement of parts, i.e. the reservoirs above the imaging well, which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)m since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.

Applicant argues that “Breidenthal and Luotola, in any combination, fail to provide a testing cartridge with a reservoir pre-loaded with reagents that is fluidically connected to an imaging well. Those references are also silent on a testing cartridge with a reservoir connected to an imaging well containing a dye cushion.
Breidenthal reports multi-chambered receptacles for performing sample processing steps. Breidenthal, Abstract. The chambers are connected by openable connections that allow sample processing steps to occur independently and/or simultaneously. Id., paragraph [0006], In some embodiments, Breidenthal reports sample processes include a detection component, and as such, one of the chambers can be designed to enable detection, e.g., formed from optically transmissive materials. Id., paragraph [0016]. Breidenthal also reports chambers pre-loaded with process materials (e.g., reagents). Id., paragraph [0017], However, Breidenthal teaches that those chambers are enclosed or sealed off by barriers to block movement of substances (until such movement is desired) and prevent contamination. Id., paragraphs [0177-0182].
Accordingly, Breidenthal does not teach or suggest any chamber pre-loaded with reagents that is in fluidic communication with an imaging well. In fact, Breidenthal teaches away from that limitation. Breidenthal teaches that processing samples with multi-chambered receptacles requires “[altering or removing a barrier between adjacent chambers [to allow] a substance present in one chamber to be forced or drawn into an adjacent chamber.” Id., paragraph [0180], Breidenthal’s disclosure requires that the chambers are sealed off by barriers to control when processing steps are performed. Id., paragraph [0180], Moreover, Breidenthal teaches that “[b]y sealing off chambers pre-loaded with the process materials needed to carry out a process, contamination and user error issues are substantially minimized”. Id., paragraph 182. As such, after reading Breidenthal’s disclosure, one of skill in the art would not have made a chamber pre-loaded with reagents in fluidic communication with an imaging well, as required by claim 21.”

It is noted that Briedenthal teaches chambers which are pre-loaded with process materials and that when desired the chambers are sealed from other chambers by seals, valves, or actuators.  However such chambers upon use are clearly in fluid communication with an imaging well in order to place such materials in the imaging well. Thus while in a pre-use configuration such chambers may be sealed during use the chambers are in fluidic communication which reads on the required claim limitations.

Applicant also argues that “Breidenthal also does not mention dye cushions. Nor would it make sense for Breidenthal to report a dye cushion, as every embodiment of Breidenthal’s multi-chambered receptacles incorporates designated chambers for performing wash steps. Id., paragraphs [0316]- [0319], [0466]- [0485]; FIGS. 1A-C, and 12. Since every embodiment of Breidenthal’s multi-chambered receptacles incorporates chambers for wash steps, one of skill in the art would not have any reason to modify Breidenthal with dye cushions as doing so would render Breidenthal’s wash chambers redundant.
Luotola does not satisfy the deficiencies of Breidenthal.
Luotola reports an immunological fluorometric assay. Luotola, Abstract. The assay involves antigen attached to magnetic particles that react with an antibody in the sample and a fluorescently labeled antibody. After the reaction, the particles are pulled through a liquid layer onto a bottom of a vessel after which radiation is collected through a wall of the vessel. Id. Luotola reports that the Id., Column 1, lines 55-60. However, Luotola does not disclose or suggest any reservoir pre-loaded reagents that is fluidically coupled to an imaging well. Nor does Luotola provide any teachings that are relevant to testing cartridges.
Accordingly, Breidenthal and Luotola, in any combination, fail to provide every element of independent claim 21. As such, claim 21 is not obvious.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case applicant argues that Breidenthal doesn’t teach dye cushions and teaches using washing solutions and methods instead and that because of this use of a dye cushion would not be obvious.  The examiner disagrees with applicant because while Breidenthal may utilize washing in certain embodiments Lutolo which was combined with Breidenthal specifically discloses that it is an advantage to replace such washing methods with a dye cushion because it provides advantages in speed and materials. Applicant has not explained why one of ordinary skill in the art would not find utilizing a dye cushion in the device of Breidenthal advantageous and obvious for the reasons specifically disclosed by Lutolo.  In regards to Lutolo not disclosing preloading reagents in a cartridge it is noted that Lutolo was not relied on for this teaching but merely to show it is known to utilize dye cushion reagents to replace washing methods.


Applicant argues that “Furthermore, the Office Action acknowledges at page 8 that Breidenthal does not provide an imaging well with a depth of greater than 2 millimeters and a shortest linear 
The imaging well of claim 30 was designed for use with large area imaging analyzers.
See Applicant’s as-filed specification, at page 4, lines 14-28. Large area imaging is defined as “a method for detecting microscopic targets in which the detection area (the area that is simultaneously analyzed by the detection device) is much larger than the target. The detection area for large area detection has linear dimensions ~ 1 mm.” Id., page 13, line 29 - line 1 of page 14. For analysis by large area imaging, the imaging well must have a “depth corresponding to the depth in which a labeling particle can be detected and identified. The depth of the detection zone is therefore dependent on the threshold criteria used to score positive signal.” See the as-filed specification, at page 13, lines 16-18.
For one of skill in the art to have made the claimed imaging well prior to Applicant’s disclosure, that person would have needed to perform a substantial number of experiments with equipment and protocols that are not routinely used. The experiments would have required use of a large-area imaging analyzer with imaging wells of various dimensions to score and compare positive signals from labeled targets across the different imaging wells. That is not trivial.
Scoring the positive signals requires distinguishing between target-specific and non-target specific optical signals. That involves engineering strategies to remove background signal from unbound labels and non-target material. It also requires identifying a volume of sample in which the positive signals can be detected inside the imaging well. None of those issues are addressed by routine experimentation. As such, the dimensions of the imaging well of claim 30 would not have been obvious before Applicant’s disclosure.”

The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Furthermore it is noted that applicant’s arguments are not commensurate in scope with the claimed invention.   Applicant argues that the specific imaging well size claimed provides unexpected advantages when utilized with a large area imaging analyzers.  The claims do not require such large area imaging analyzers and as such these unexpected results are not commensurate in scope with the claimed inventions which do not require such analyzers. As such the examiner maintains that as recognized by the prior art the change in size of the chambers in fluidic devices is known one of ordinary skill in the art would recognize such changes in size are result effective variables.


The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:

Jones et al. (US 6,051,393) discloses a biological test kit which provides a reagent, among others, which creates a dense liquid provided in dry form. (See Jones Col. 3 Lines 50-57 wherein dense fluids including Percoll utilized in biological assays are provided in dry form in a kit to provide convenience.)

Cubbage et al. (US 5,582,982) discloses utilizing light absorbing reagents to reduce the background interference during fluorescent assays.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799